Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
 
Remarks
	This office action is in response to applicant’s amendment filed on March 7, 2022, under which claims 1-25 are pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous claim objections, which have been withdrawn. 
	Applicant’s arguments with respect to the § 103 rejection over Julian in view of Azout have been fully considered but are not deemed to be persuasive in distinguishing over these references as currently applied. The claims remain rejected over Julian in view of Azout, although the rejection has been updated to address the amended claim language. 
	Applicant argues the following:
Julian describes "the central server/hub may in turn, compute a new model W1 based on the received model weight updates ΔW0, from the mobile devices." Julian,  [0106]. Julian also describes that "the new model may be validated via a validation process." Id. at  [0107]. The computing of a new model as described by Julian does not teach or suggest a weight set configurator to: generate a first combination of the updated weight values selected from a first set and a second set of the sets of the updated weight values, and generate a second combination of the updated weight values selected from a third set and a fourth set of the sets of the updated weight values, as set forth in claim 1.

(Applicant’s response, page 12).

	The Examiner respectfully disagrees, and submits that Julian teaches the features of the “weight set configurator…” newly recited in amended claim 1. As further explained in the rejections below, Julian, paragraph [0106] teaches “weight updates ΔW0,i from the mobile devices,” where the index i refers to the client device. Paragraph [0146] teaches that there may be “a large number of devices (e.g., hundreds of millions to billions of devices).” Therefore, weights from a first and second user/device may be regarded as a first and second set of weights. The limitation of a “combination” of such weights is taught in equation (15) in [0108], which teaches the global weight update             
                
                    
                        W
                    
                    
                        k
                        +
                        1
                    
                
                =
                
                    
                        W
                    
                    
                        k
                    
                
                +
                η
                
                    
                        
                            
                                1
                            
                            
                                n
                            
                        
                        
                            
                                Σ
                            
                            
                                i
                            
                        
                        Δ
                        
                            
                                W
                            
                            
                                k
                                ,
                                1
                            
                        
                    
                
            
        . Thus, the summation of weight updates from two users/devices can be regarded as the generation of a “first combination.” Similarly, the summation of weights from two additional users/devices corresponds to the generation of a “second combination of the updated weights.” Furthermore, as noted in the rejections below, the subsequent limitation of testing “performance of the first combination of the updated weight values and the second combination of the updated weight values” does not require separate respective measures of performance in separate respective models for the first combination and the second combination, particularly given that the instant claim only recites “performance” in the singular, rather than a plurality of performance measures. In general, the claim language does not require the first combination and the second combination to be used separately or differently from one another.
Therefore, Julian teaches the limitation of the “weight set configurator” of the amended claim, as well as other limitations related to the first and second combination of weights. Since Julian teaches these limitations, applicant’s remaining arguments that Azout does not remedy the alleged deficiencies of Julian are not persuasive in overcoming the rejection, as Azout is not relied upon in such a manner. Accordingly, the instant claims remain rejected over Julian in view of Azout.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 8-14 invoke § 112(f) because the following limitations in these claims use the word “means” and invoke § 112(f):
“means for configuring weight sets…” in claim 8
“means for testing performance…” in claim 8
“means for selecting …” in claim 8
“means for configuring a structure of a second convolutional neural network” in claim 9
“means for communicating” in claim 9
“means for communicating” in claim 14
Support for the corresponding structures of these limitations is found in FIG. 7 of the application, which teaches a general purpose computer serving as a hardware platform, and also in FIG. 5 and paragraphs [0058]-[0062], which supports the functions recited in the claims.
Furthermore, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claims 1-7 invoke § 112(f) because the following limitations in these claims invoke § 112(f) despite absence of the term “means”: 
“weight set configurator” in claim 1,
“tester” in claim 1,
“distribution selector” in claim 1, and
“convolutional neural network configurator” in claim 2.
While these limitations do not use the term “means,” the suffix “-or” or “-er” is equivalent to a generic placeholder term such as “means,” and these limitations are not understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. See MPEP § 2181, paragraph 1 (“The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure”) (citing Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015)). Furthermore, while applicant affirmatively uses the term “means” in claims 8-14, this differentiation in terminology does not negate the appropriateness of § 112(f) interpretation for the above when the plain form of the above terms are not understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.
For example, “weight set configurator” is not an art-recognized term that is recognized as referring to structure under the Williamson standard. According, the term “weight set configurator” is equivalent to “means for configuring a weight set.” Similarly, “tester” is equivalent to “means for testing,” “distribution selector” is equivalent to “means for distribution selection” and “ convolutional neural network configurator” is equivalent to “means for configuring a convolutional neural network.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for the corresponding structures of these limitations is found in FIG. 7 of the application, which teaches a general purpose computer serving as a hardware platform, and also in FIG. 5 and paragraphs [0058]-[0062], which supports the functions recited in the claims. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (US 2015/032 4686) (“Julian”) in view of Azout et al. (US 2018/0374105) (“Azout”).
As to claim 1, Julian teaches an apparatus to provide weights for use with convolutional neural networks, the apparatus comprising: [[0094]-[0099] teaches various hardware configurations of an apparatus. For example, [0095] teaches an implementation using a “server,” also referred to as a “central server/hub” ([0105]). See also [0099]: “the aforementioned means may be any module or any apparatus.” See also [0212]-[0215], which teaches a processor. The preamble phrase “for use with convolutional neural networks” is regarded as a statement of intended use. The limitation of “convolutional neural network” in the body of the claim is separately addressed below, and is accounted for by another reference. Thus, even if the applicant intends for this preamble phrase to be a limitation, it is met by the combination of references set forth below.] 
a communication interface to: [[0095]: “…receiving data from a server based on a shared inference model, computing an inference based on the model, computing one or more model parameter updates based on the inference, and/or transmitting data based on the model parameter update(s) to the server. See also [0078] and FIG. 9, which teach a server-client interaction. Thus, it is implicitly disclosed that the central server has a communication interface to perform such communications.] 
	send first weight values to first client devices via a communications network; [[0102]: “At block 904, the initial model weights (also referred to as “model”), W0, may be pushed out or distributed to users (e.g., mobile devices such as smartphones or other devices) or other entities. In some aspects, the model may be widely distributed (e.g., order of 100 million or billion devices).” See also FIG. 9, which shows the operation of “Push out W0 to users.” The use of a “communications network” is implied by the description of communications between the server and the mobile devices. Note that “push” refers to a manner of electronic communication.] and 
	access sets of updated weight values provided by the first client devices via the communications network, [[0105]: “The mobile devices (e.g., smartphones) may send their model weight updates ΔW0,i for collection via a central server/hub, in block 910… For example, in some aspects, the mobile devices may send back updates in response to a request from the server (e.g., the server may poll for updates).”]  the updated weight values generated by the first client devices training respective first […] neural networks [[0103]: “At blocks 906 and 908, each mobile device may use the model W0 to perform a particular task. For example, in some aspects, the model W0 may provide classification of data on the mobile device. For instance, the model W0 may identify and/or label objects in pictures for the device users. In some aspects, the objects may be automatically identified or labeled using the model W0. Additionally, each mobile device may learn model parameter updates when a picture is taken, or in some cases when pictures are previewed, the mobile device i may also compute and accumulate model parameter updates ΔW0,i.” That is, the parameter updates ΔW0,i correspond to “updated weight values” generated by the first client devices based on model learning (i.e., “training”).] based on: (a) the first weight values, and (b) sensor data generated at the first client devices; [The training is based on the original weights from the server (i.e., the “first weight values”) and is also based on “sensor data” in the form of pictures. See also [0130]: “the devices provide input data 1002 (e.g., may take pictures or provide other sensory input data). Model weight updates may be computed based on the input data 1002 to provide distributed learned features 1004 as feature layers of the DNN.”]
a weight set configurator to: [Any part of the server that performs the operations discussed below corresponds to a “weight set configurator,” such as a “processor” and its “software module” described in [0216].]
	generate a first combination of the updated weight values selected from a first set and a second set of the sets of the updated weight values; [[0106]: “received model weight updates ΔW0,i from the mobile devices.” Note i refers to the index of users, as illustrated in FIG. 9, and there may be “a large number of devices (e.g., hundreds of millions to billions of devices)” ([0146]). Therefore, weights from a first and second user may be regarded as the generation a first and second set of weights. The limitation of a “combination” of such weights is taught in equation (15) in [0108], which is                         
                            
                                
                                    W
                                
                                
                                    k
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    W
                                
                                
                                    k
                                
                            
                            +
                            η
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            i
                                        
                                    
                                    Δ
                                    
                                        
                                            W
                                        
                                        
                                            k
                                            ,
                                            1
                                        
                                    
                                
                            
                        
                    . Thus, the summation of weight updates from two users (and their devices) corresponds to a “first combination.”] and 
	generate a second combination of the updated weight values selected from a third set and a fourth set of the sets of the updated weight values; [From equation (15) in [0108] stated above, the summation of weights from two additional users (and their devices) corresponds to the generation of a “second combination of the updated weights.” As noted above, the number of users may be large.]
a tester to test, in a second […] neural network, performance of the first combination of the updated weight values and the second combination of the updated weight values; [[0106]: “At block 912, the central server/hub may in turn, compute a new model W1 based on the received model weight updates ΔW0,i from the mobile devices. [0107]: “In some aspects, the new model may be validated via a validation process at block 914.” [0112]: “…it may be useful to validate the updated model. For example, in some aspects, the model performance may be validated to ensure that the new learned weights do not overly degrade the inference performance.” [0113]: “In some aspects, the updated model performance may be measured on a validation data set. In one example, an updated model performance may be measured by computing an accuracy or F-score for object recognition.” Since the validation process includes testing the new model on a validation data set, it is performed “in a second neural network.” Regarding the limitation of “performance,” the Examiner notes that the instant claim does not require separate respective measures of performance for the first combination and the second combination in separate respective models, particularly given that the instant claim only recites “performance” in the singular, rather than a plurality of performance measures. In general, the claim does not require the first combination and the second combination to be used separately or differently from one another. Thus, the phrase “the first combination of the updated weight values and the second combination of the updated weight values” does not exclude the situation where the first combination and the second combination are further combined with each other to form a larger combination, such as the combination represented by                         
                            
                                
                                    Σ
                                
                                
                                    i
                                
                            
                            Δ
                            
                                
                                    W
                                
                                
                                    k
                                    ,
                                    1
                                
                            
                        
                     in equation (15). Furthermore, the Examiner also notes that [0114] teaches “The updated model may then be re-computed based on the remaining weights” and [0115] teaches “computing several potential updated models with different learning rates.” That is, the current reference would also teach the concept of multiple models built using different respective sets of weights.]
a distribution selector to, based on the testing, select server-synchronized weight values from the first combination of the updated weight values or the second combination of the updated weight values; [[0113]-[0114]: “In some aspects, the updated model performance may be measured on a validation data set. In one example, an updated model performance may be measured by computing an accuracy or F-score for object recognition. In this example, the updated model may be distributed or pushed out only if the validation performance does not decrease by more than a predetermined amount…In some aspects, an outlier detector, as described below, may identify a subset of users' weights to remove/ignore, for example. The updated model may then be re-computed based on the remaining weights…”] and
the communication interface to send the server-synchronized weight values to at least one of: (a) a second client device from which the updated weight values were not received, or (b) at least some of the first client devices. [[0107]: “At block 916, the new model W1 may be pushed out or distributed to the mobile device users.” That is, the new model W1 includes the server-synchronized weight values.]
Julian does not explicitly teach the detail that the the neural networks trained on the mobile devices and the neural network tested on the central server is specifically a “convolutional” neural network. 
Azout, in an analogous art, teaches the above limitation. Azout generally relates to “machine learning analysis” (title), and a global synchronization scheme in which “decentralized learning is performed at the client and partial results are synchronized with the server to update the global model” ([0071]) and “the updated global model is transferred to the client” ([0072]). Therefore, Azout is in the same field of endeavor as the claimed invention, namely machine learning, and also specifically pertains to the problems of distributed or federated learning.
In particular, Azout teaches a “convolutional” neural network, on both the client devices and on the server [[0064]: “In some embodiments, the deep neural net multi-classifier is a convolutional neural network.” [0087]: “In the example shown, at 701, a client receives a global model. For example, a global machine learning model and trained weights are transferred from a server to a client device. In some embodiments, a CNN model is received for running inference on digital media.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Julian with the teachings of Azout by modifying the “first neural networks” (i.e., the neural networks trained on the first client devices) and the “second neural network” to be “first convolutional neural networks” and a “second convolutional neural network,” respectively. The motivation would have been to utilize a type of neural network that is suitable for running inference on digital media, as suggested by Azout [0087] (“a CNN model is received for running inference on digital media”). Furthermore, Julian, [0077] teaches that its methods are not limited to its specifically mentioned types of neural networks, and that Azout teaches that a convolutional neural network (CNN) is a known type of neural network. Therefore, the instant combination of Julian and Azout is also regarded as an obvious combination of known elements that yields the predictable results of implementing a CNN in the context of the system and techniques taught in Julian.

As to claim 2, the combination of Julian and Azout teaches the apparatus as defined in claim 1, further including a convolutional neural network configurator to configure a structure of the second convolutional neural network [Julian, [0106]: “At block 912, the central server/hub may in turn, compute a new model W1 based on the received model weight updates ΔW0,i from the mobile devices.” The computation of a new model is also regarded as the act of configuring the structure (e.g., the weight terms) of such a model. Thus, the limitation of a “neural network configurator” is taught by Julian. Regarding the limitation of a “convolutional neural network configurator,” since the second neural network of Julian has been modified to be a second convolutional neural network in the combined teachings of references, the aspect that computes such a model is regarded as a convolutional neural network configurator. Therefore, “convolutional neural network configurator” is taught by the current combination of references, and is covered by the obviousness rationale given for claim 1.], and the communication interface is to send at least a portion of the second convolutional neural network to the at least one of: (a) the second client device from which the updated weight values were not received, or (b) the at least some of the first client devices. [Julian, [0107]: “At block 916, the new model W1 may be pushed out or distributed to the mobile device users.” That is, the new model W1 includes the server-synchronized weight values.] 

As to claim 3, the combination of Julian and Azout teaches the apparatus as defined in claim 2, wherein the convolutional neural network configurator is to configure the structure of the second convolutional neural network by at least one of configuring a number of neurons or configuring how the neurons are connected in the second convolutional neural network.  [Julian, [0123]-[0125]: “The updated model may include architecture updates… If model growth is indicated, the number of neurons in one or more existing layers may be increased, or one or more additional layers may be added to the model, for example. The new neurons and/or levels may be added in one of several ways.” See also Julian, [0106]: “At block 912, the central server/hub may in turn, compute a new model W1 based on the received model weight updates ΔW0,i from the mobile devices.” As noted in the rejection of claim 1, the new weights are computed by                         
                            
                                
                                    W
                                
                                
                                    k
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    W
                                
                                
                                    k
                                
                            
                            +
                            η
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            i
                                        
                                    
                                    Δ
                                    
                                        
                                            W
                                        
                                        
                                            k
                                            ,
                                            1
                                        
                                    
                                
                            
                        
                    . Note that determining the weights constitutes “configuring how the neurons are connected in the second convolutional neural network” since neural network weights specify how neurons are connected across layers. Therefore, Julian teaches both alternative items recited in the instant claim.]

As to claim 4, the combination of Julian and Azout teaches the apparatus as defined in claim 1, wherein the tester is to determine whether the first combination of the updated weight values or the second combination of the updated weight values satisfies a feature- recognition accuracy threshold by at least one of: (a) identifying features present in input data, or (b) not identifying features that are not present in the input data. [[0113]: “the updated model performance may be measured on a validation data set. In one example, an updated model performance may be measured by computing an accuracy or F-score for object recognition. In this example, the updated model may be distributed or pushed out only if the validation performance does not decrease by more than a predetermined amount (e.g., a defined percentage or a fixed difference).” Note that the “F-score” is a measure of accuracy based on “identifying features present input data and not identifying features that are not present in the input data.” See also [0078]: “For ease of explanation, the exemplary data flows and other descriptions are applied to images and object recognition.”]  

As to claim 5, the combination of Julian and Azout teaches the apparatus as defined in claim 1, wherein the first client devices are mobile cameras. [Julian, [0130]: “the devices provide input data 1002 (e.g., may take pictures or provide other sensory input data).” Julian, [0160]: “One or more users may wish to use mobile devices to collect sensory data and, in some cases, classify these data into meaningful labels (e.g., view mushrooms with a camera in order to identify the mushroom type).”] 

As to claim 6, the combination of Julian and Azout teaches the apparatus as defined in claim 1, wherein the sensor data generated at the first client devices is at least one of visual capture data, audio data, or motion data. [Julian [0080]: “In some aspects, the data set may, for example, correspond to a particular sensory modality (image, sound, orientation, location, etc.).” Julian, [0078]: “For ease of explanation, the exemplary data flows and other descriptions are applied to images and object recognition.” Julian, [0130]: “the devices provide input data 1002 (e.g., may take pictures or provide other sensory input data).”]  

As to claim 7, the combination of Julian and Azout teaches the apparatus as defined in claim 1, wherein the communication interface, the tester, and the distribution selector are implemented at a server. [Julian, [0095]: “…receiving data from a server based on a shared inference model, computing an inference based on the model, computing one or more model parameter updates based on the inference, and/or transmitting data based on the model parameter update(s) to the server. See also Julian, [0078] and FIG. 9, which teach a server-client interaction. Julian, [0212]: “The various operations of methods described above may be performed by any suitable means capable of performing the corresponding functions.”]

As to claims 8-13, these claims are directed to an apparatus comprising means to perform operations that are the same or substantially the same as those recited in claims 1-6, respectively. Therefore, the rejections made to claims 1-6 are applied to claims 8-13, respectively.
Regarding claim 9 and its limitation of “further including means for configuring a structure of the first a second convolutional neural network to use at least one of the first combination of the updated weight values or the second combination of the updated weight values,” the parts of Julian cited for the convolutional neural network configurator of claim 2 also teaches the above limitations. In particular, the italicized portion is taught by Julian because the new model W1 includes the updated weight values sent by the client devices, in accordance with the formula                         
                            
                                
                                    W
                                
                                
                                    k
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    W
                                
                                
                                    k
                                
                            
                            +
                            η
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            Σ
                                        
                                        
                                            i
                                        
                                    
                                    Δ
                                    
                                        
                                            W
                                        
                                        
                                            k
                                            ,
                                            1
                                        
                                    
                                
                            
                        
                     noted in the rejection of claim 2.

As to claim 14, the further limitations recited in this claim are the same or substantially the same as limitations recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 14.
Specifically, the further limitations of “means for communicating, via a communications network, the first weight values to the at least one of: (a) the second client device from which the updated weight values were not received, or (b) the at least some of the first client devices” in claim 14 corresponds to the limitations of “a communication interface to: send first weight values to first client devices via a communications network” recited in claim 1, and are therefore taught for by the cited art for the reasons given for claim 1. Note that that “at least one of” denotes an alternate expression that is can be satisfied by “the at least some of the first client devices,” which is taught by the cited art for the same reasons given for the corresponding limitation of “first client devices” in claim 1. 

As to claims 15-20, these claims are directed to a computer readable medium comprising instructions for performing operations that are the same or substantially the same as those recited in claims 1-6, respectively. Therefore, the rejections made to claims 1-6 are applied to claims 15-20, respectively.
Additionally, Julian teaches a “non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to…” [[0216]: “The steps of a method or algorithm described in connection with the present disclosure may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in any form of storage medium that is known in the art.”]

As to claims 21-25, these claims are directed to a method comprising instructions for performing operations that are the same or substantially the same as those recited in claims 1-5, respectively. Therefore, the rejections made to claims 1-5 are applied to claims 21-25, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following document depicts the state of the art.
Sheller (US20190042937A1) teaches robust aggregation in federated learning, involving Byzantine Gradient Descent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/            Supervisory Patent Examiner, Art Unit 2124